In re Silman, Thomas, W.; — Defendants); applying for supervisory and/or remedial writs; Parish of Lafayette, 15th Judicial District Court, Div. “I”, No. 61,527.
The trial of this case is stayed pending this Court’s decision in State v. Bernard, 596 So.2d 541 (La.1992), and State v. Jackson, 596 So.2d 542 (La.1992) and the further orders of this Court. Alternatively, the state may proceed to trial if it elects not to introduce victim impact evidence during the penalty phase.
Applicant and the state are granted leave to file briefs as amicus curiae in the pending cases if they so desire.